        Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 1 of 9


  Settlement Agreement and FLSA Release


              SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

         THIS SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (this
"Agreement') is made and entered into by and between Ashley Arias ("Plaintiff'), on the one
 hand, and Brite Advisors USA,Inc.(formerly known as deVere USA, Inc.), a U.S. Corporation
(the "Company"), on the other hand, on or as ofthe date of signature ofthe last signatory to this
 Agreement("Effective Date"). Plaintiff and the Company may be referred to herein individually
 as a "Party" or collectively as the "Parties."

                                       W ITNESSETH

        WHEREAS,Plaintiff was employed by the Company beginning on or about May 20,
 2014 pursuant to written agreements dated on or about May 20, 2014, June 1, 2015, October 1,
 2015 ("October 2015 Agreement"), and April 1, 2016 (all collectively,"Employment
 Agreements");

        WHEREAS,Plaintiff resigned from her employment with the Company effective on or
 about January 5, 2017;

        WHEREAS,Plaintiff and the Company entered into a Confidential Separation and
 General Release on or about February 1, 2017("Separation Agreement");

         WHEREAS, Plaintiff has asserted against the Company and its former affiliate, deVere
 Group Ltd., claims and causes of action seeking alleged unpaid overtime under the Fair Labor
 Standards Act, 29 U.S.C. § 201,et seq., as amended ("FLSA"), as set forth in the complaint filed
 on or about March 2, 2018 in the United States District Court, Southern District of New York,
 Case No. 1:18-cv-01913-LTS-DCF ("Complaint");

       WHEREAS,Plaintiff has asserted that her claims in the Complaint arising under the
 FLSA were not validly released by the Separation Agreement;

        WHEREAS, it is the desire of Plaintiff and the Company to fully, completely, and
 permanently resolve all claims between them; and

        NOW,THEREFORE,for and in consideration ofthe promises and the mutual covenants
 and agreements contained herein and other good and valuable consideration, the receipt and
 sufficiency of which the Parties hereby acknowledge, the Parties hereby agree as follows:

         1.     General Release by Plaintiff.

               (a)      Plaintiff, individually for herself and on behalf of her spouse, heirs,
 agents, attorneys, successors and assigns, and her other representatives, or anyone who has or
 obtains any legal rights or claims through Plaintiff, and for her or their heirs, executors or
 administrators, legal successors and assigns and their respective successors and assigns
("Plaintiffs Releasors"), hereby releases, dismisses, and forever discharges, to the maximum
 extent permitted by law, the Company and its affiliates, shareholders, successors and assigns,
       Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 2 of 9


 Settlement Agreement and Mutual General Release


 and each and all ofthe Company's employees, directors, officers, and shareholders who served
 in those capacities during Plaintiff's employment with the Company, whether as individuals or in
 their official capacities, and their respective legal successors and assigns (hereinafter all
 releasees set forth above collectively referred to as "Releasees"), from any and all claims,
charges, demands, causes of action, fees, liabilities, obligations, expenses or otherwise (whether
federal, state or local, accrued or not accrued, direct or contingent, now known or unknown,
suspected or unsuspected)that Plaintiff or Plaintiff's Releasors has or may hereafter have (either
 in her or their own right or as a result of direct or indirect assignments or purported
assignments)thereof against the Company or the Releasees, arising out of or relating to the
Complaint, the Employment Agreements, the Separation Agreement, Plaintiff's employment by
the Company or with any Releasees, or separation therefrom, or any other matter. The release in
this Paragraph 1(a) shall include any and all claims for damages of any nature or kind, such as,
without limitation, all actual, special, liquidated, compensatory, punitive, or any other kind of
damages recognized at law or in equity, or any claim for attorneys' fees, expenses, costs, or
interest, which relate to or arise out of any matter whatsoever, including, without limitation, the
Complaint, the Employment Agreement, the Separation Agreement, or Plaintiffs employment
by the Company or with any Releasees or her separation therefrom, whether known or unknown,
suspected or unsuspected, from the beginning oftime up to and including the date ofthis
Agreement. Plaintiff may later discover facts different from or in addition to those she now
knows or believes to be true regarding the matters released or described in the Complaint, the
Employment Agreement, the Separation Agreement, this Agreement, Plaintiffs employment by
the Company or any Releasees or her separation therefrom, or any other matter and even so
Plaintiff agrees that the release in Paragraph 1(a) ofthis Agreement shall remain effective in all
respects notwithstanding any later discovery of any different or additional facts.

               (b)       It is expressly understood by Plaintiffthat this release by Plaintiff in
 Paragraph 1 herein shall include any and all claims for unpaid or lost compensation, attorneys'
fees, costs, wages, commissions, bonus payments, incentive payments or rewards, paid time off,
 holiday pay, vacation pay, sick pay, expense reimbursement, or compensatory time, back pay,front
 pay, breach of personnel policies or employee handbooks, discrimination or harassment based
 upon race, color, national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, leave of absence, medical condition, disability or handicap (as defined by
the Americans with Disabilities Act, or any other state or local law), age or any other
 unlawful discrimination under any federal, state or local 1 aw, statute or ordinance, or law,
code, statute, rule or regulation of any other country or jurisdiction, including, without limitation,
any claim for unpaid wages or any other claims arising under the FLSA,the California Labor
Code, the California Business &Professions Code, the Bahamas Employment Act, the
California Fair Employment and Housing Act("FEHA"), the California Government Code,
the New York State Labor Law ("NYSLL"), the Florida Minimum Wage Act("FMWA"),
Title VII ofthe Civil Rights Act of 1964, as amended,the Americans with Disabilities Act of
 1990, the National Labor Relations Act, as amended, 42 U.S.C. § 1981, the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in Employment
Act of 1967, as amended, the Civil Rights Act of 1991, the Worker Adjustment and Retraining
Notification Act, the New York City Administrative Code, the Family and Medical Leave Act,
the New York State and City Human Rights Laws, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the New York Equal Pay Law,the Florida Civil



                                                                                          2 ~Page
       Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 3 of 9


 Settlement Agreement and Mutual General Release


Rights Act, the Florida Private Sector WhistleBlower Act, and any other federal, state, or local
human rights, fair employment or other law, breach of implied or express contract, breach of the
covenant of good faith and fair dealing, breach of promise, misrepresentation, negligence, fraud,
estoppel, slander, defamation, intentional or negligent infliction ofemotional distress, torts,
mental, physical or emotional injury, violation of public policy, interference with contractual
or business relationships, wrongful or constructive discharge, any employment-related tort or any
claim under federal, state, territorial, or local law, statute or ordinance relating to employment,
or any claim similar to any of the foregoing, any and all claims regarding, relating, or referring
to any filings with or submitted to FINRA or the U.S. Securities and Exchange Commission, any
equitable relief, or any and all claims for damages of any nature or kind arising in connection
with any ofthe foregoing or otherwise, including, without limitation, all actual, special,
liquidated, compensatory, punitive, and all other kinds of damages recognized at law or in
equity, and any claim for attorneys' fees, expenses, or costs, and interest thereunder, based upon
any claims or conduct, acts, or omissions that Plaintiff has, ever had or may hereafter have,
whether known or unknown, suspected or unsuspected, accrued or not accrued, from the
beginning oftime up to the Effective Date.

       (c)      Plaintiff agrees that, following her receipt of the Settlement Benefits, as
 hereinafter defined, and following the funds from the Settlement Benefits clearing the account
 of the Company or its third-party payor, she and her counsel shall promptly file a stipulation of
 dismissal with prejudice of the Complaint and will take any steps that are necessary to
 effectuate the dismissal of the Complaint with prejudice. To the extent that any such steps are
 in writing, Plaintiff shall immediately provide the Company's counsel with a copy of any
 document relating to such dismissal with prejudice.


        2.     Waiver of California Civil Code section 1542. Plaintiff agrees that the release set
forth in Paragraph 1 herein is a general release, and expressly waives any benefits that California
Civil Code section 1542 or any other laws, legal decisions and/or legal principles of similar
effect might provide to Plaintiff now or in the future. Plaintiff further agrees that the release
described herein extends to all claims ofevery kind and character that would otherwise come
within the scope ofthe released claims, whether or not claimed, known, anticipated, or suspected
by her. Plaintiff certifies that she has read and understands the provisions of California Civil
Code section 1542 which reads as follows:

       ~~A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
       CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
       FAVOR AT THE TIME OF EXECUTING THE RELEASE,WHICH IF
       KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
       OR HER SETTLEMENT WITH THE DEBTOR."

Plaintiff understands that she may hereafter discover facts different from what she now believes
to be true, which if known, could have materially affected this release in Paragraph 1, but she
nevertheless waives and releases any claims or rights based on different or additional facts, and
agrees that this Agreement shall be and shall remain, in al( respects, effective and not subject to
termination or rescission by reason of any such difference in facts. Plaintiff agrees that this




                                                                                         3 ~ Page
        Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 4 of 9


 Settlement Agreement and Mutual General Release


 waiver of rights is an essential and material term ofthis Agreement and, without such waiver,
 this Agreement would not have been entered into.

        3.      General Release by Company.

          The Company hereby releases, dismisses, and forever discharges, to the maximum extent
 permitted by law, Plaintiff from any and all claims, charges, demands, causes of action, fees,
 liabilities, obligations, expenses, or otherwise(whether federal, state or local, accrued or not
 accrued, direct or contingent, now known or unknown, suspected or unsuspected) that the
 Company has or may hereafter have (either in its own right or as a result of direct or indirect
 assignments or purported assignments)thereof against the Plaintiff arising out of or relating to
 the Complaint, the Employment Agreement, the Separation Agreement, Plaintiffls employment
 by the Company or separation therefrom, or any other matter. The release in Paragraph 3 shall
 include any and all claims for damages ofany nature or kind, such as, without limitation, all
 actual, special, liquidated, compensatory, punitive, or any other kind of damages recognized at
 law or in equity, or any claim for attorneys' fees, expenses, costs, or interest, which relate to or
 arise out of any matter whatsoever, including, without limitation, the Complaint, the
 Employment Agreement, the Separation Agreement, or Plaintiff's employment by the Company
 or her separation therefrom from the beginning oftime up to and including the Effective Date.
 The Company may later discover facts different from or in addition to those it now knows or
 believes to be true regarding the matters released or described in the Complaint, the Employment
 Agreement, the Separation Agreement, this Agreement, Plaintiffls employment by the Company
 or her separation therefrom, or any other matter and, even so, the Company agrees that the
 release in Paragraph 3 ofthis Agreement shall remain effective in all respects notwithstanding
 any later discovery of any different or additional facts.

       4.       Settlement Benefits. Within ten(10) business days.a$er issuance of an order by
the Court approving this settlement and this Agreement, the Company shall pay to Plaintiffthe
benefits set forth below (the "Settlement Benefits"):

      (a)     The total sum of Forty-Seven Thousand Five Hundred and 0/100 US Dollars
($47,500.00) paid as follows:

              (1)       The total amount of Thirty Thousand Seven Hundred and Eighty-Four and
        94/100 Dollars ($30,784.94),which represents consideration for Plaintiff's waiver and
        release as set forth in this Agreement, will be made payable to "Ashley Arias"("Plaintiff
        Payment").

                     i) From the Plaintiff Payment, the Company will withhold appropriate tax
                        or other withholdings from Fifteen Thousand Three Hundred and Ninety-
                        Two and 47/100 Dollars($15,392.47) representing unpaid wages. The
                        Company will report this payment to the Internal Revenue Service, and
                        will request that ADP or a similar company issue to Employee a W-2 tax
                        form




                                                                                          4~Page
       Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 5 of 9


 Settlement Agreement and Mutual General Release


                     ii) From the Plaintiff Payment, the Company will pay Fifteen Thousand
                         Three Hundred and Ninety-Two and 47/100 Dollars($15,392.47)
                         representing liquidated damages, and issue to Plaintiff a Form 1099. The
                         Company will report this payment to the Internal Revenue Service, and
                         will request that ADP or a similar company issue to Employee a Form
                         1099.

              (2)     The total amount of Sixteen Thousand Seven Hundred and Fifteen and
        06/100 Dollars ($16,715.06), which represents attorneys' fees and costs, will be made
        payable to "Katz Melinger PLLC." The Company will report this payment to the Internal
        Revenue Service, and will request that ADP or a similar company issue a Form 1099 to
        Katz Melinger PLLC.

             (3)     The Settlement Benefits shall be paid via check and mailed to Katz
        Melinger PLLC,280 Madison Avenue, Suite 600, New York, NY 10016.

       (b)      Plaintiff acknowledges and agrees that the Company does not have any legal
obligation to provide Settlement Benefits to her other than pursuant to this Agreement. Plaintiff
also acknowledges and agrees that her acceptance ofthe Settlement Benefits and attendant
obligations as described in this Agreement is in consideration ofthe promises and undertakings
ofthe Company as set forth in this Agreement.

      (c)      Plaintiff and Katz Melinger PLLC agree to provide the Company with respective
executed and completed Forms W-4 and W-9 and acknowledge that the Company has no duty to
provide the Settlement Benefits until the Company is in receipt ofthese executed forms.

        5.     Other Agreements.

      (a)      Plaintiff hereby represents and warrants that she (i) has not assigned or transferred
to any person any portion of any claim that is waived, released, or discharged herein,(ii) does
not have or know of any outstanding claims against the Company and/or its current or former
shareholders and/or affiliates other than those released herein, and (iii) does not reserve any
claims against the Company and/or its current or former shareholders and/or affiliates.

        (b)     This Agreement and compliance hereunder shall not be construed as an admission
by the Company, or any officer, director, employee, shareholder or agent ofthe Company,of any
liability or wrongdoing whatsoever. The Company specifically disclaims any wrongdoing and
disclaims any liability to Plaintiff for any alleged violation of her rights under any laws,
including any violation under the FLSA or any constitutional, statutory, common law, or
contractual rights. Plaintiff shall not be considered a prevailing Party for any purpose.

      (c)      The Parties acknowledge that this Agreement, the compromise and settlement
evidenced thereby, and any evidence relating thereto, each and all: (i) shall never be admissible
as evidence against the Company in any present or future suit, claim, proceeding, or otherwise of
any nature, except as necessary to enforce the terms ofthis Agreement and the instruments,
documents, and agreements referenced herein;(ii) but may be asserted by and introduced as



                                                                                         5 ~ Page
       Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 6 of 9


 Settlement Agreement and Mutual General Release


 evidence for the Company as an absolute and final defense and bar to any claim released herein
 in any present or future suit, proceeding, or otherwise of any nature.

       (d)      The Parties agree that the consideration recited herein is the only consideration
 given or agreed to be given for this Agreement and the amount of such consideration is
 contractual and not a mere recital.

       (e)      Plaintiff understands and agrees that she is responsible for payment of any taxes
that she is required to pay to the City ofNew York, State ofNew York, the United States
Government, or any other government entity as a result of the Settlement Benefits. Plaintiff
acknowledges that no representations regarding the tax consequences ofthe Settlement Benefits
have been made to herby the Company or the Company's counsel.

       (fl      Plaintiff understands and agrees that she is responsible for payment of her own
attorneys' fees and costs incurred in connection with this matter and the settlement thereof, other
than specifically referenced herein. Plaintiff further understands and agrees that the Settlement
Benefits she will receive or that are being made on her behalf under this Agreement include any
and all claims for her attorneys' fees, costs and expenses, and that the release under this
Agreement includes any and all of Plaintiffls claims for attorneys' fees, costs and expenses.

       (g)      Plaintiff acknowledges that she has carefully read and fully understands the
 provisions ofthis Agreement, including the release provisions set forth in Section 1 and Section
2 herein, that she has been given sufficient time to consider the terms ofthis Agreement, that she
has had sufficient time to consult with her counsel, and that she enters into this Agreement
knowingly and voluntarily and not as a result ofany pressure, coercion, or duress. Plaintiff
acknowledges that this Agreement represents a fair and reasonable compromise of disputed
issues. By executing this Agreement, Plaintiff acknowledges that she has made her own
investigation ofthe facts and is relying solely upon her own knowledge and the advice of her
own legal counsel, and knowingly waives any claim that this Agreement was induced by any
misrepresentation or nondisclosure or any right to rescind or avoid this Agreement based upon
presently existing facts, known or unknown. The Parties stipulate that each Party is relying upon
these representations and warranties in entering into this Agreement, and that the representations
and warranties herein shall survive the execution of this Agreement.

       (h)      Each Party has had the opportunity to revise, comment upon, and draft this
Agreement. Accordingly, the Parties agree that no rule of construction shall apply against any
Party or in favor of any Party. This Agreement shall be construed as ifthe Parties jointly
prepared this Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one Party and in favor ofthe other.

       6.      Miscellaneous.

       (a)     The Parties intend that the releases contained herein be as broad as permitted by
law.




                                                                                        6 ~ Page
       Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 7 of 9


Settlement Agreement and Mutual General Release


       (b)       This Agreement, and the rights and obligations ofthe Parties, shall be governed
by and construed, interpreted and enforced in accordance with the laws ofthe State of New York
without reference to principles of conflicts of law. Any and all complaints, actions, or otherwise
relating to this Agreement shall be filed in the federal and/or state courts located in the County of
New York, State of New York.

        (c)      Each Party hereby irrevocably and unconditionally waives any right it may have
to a trial by jury for the adjudication of any dispute arising out of or relating to this Agreement.
Each Party certifies and acknowledges that(i)each Party understands and has considered the
implications ofthis waiver,(ii) each Party makes this waiver voluntarily, and (iii) each Party has
been induced to enter into this Agreement by, among other things, the mutual waivers in this
section.

       (d)       If any provision of this Agreement is determined by a court of competent
jurisdiction to be contrary to, prohibited by, or invalid under applicable law or regulation, except
for and excluding the release provisions in Section 1 and Section 2 herein, such provision shall
be inapplicable and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force and effect so far as
possible; provided however, that in the event that the releases provided in Section 1 and Section
2 herein are found to be invalid or unenforceable, the Parties agree to promptly execute valid and
binding releases of comparable scope. If any provision ofthis Agreement may be construed in
two or more ways, one of which would render the provision invalid or otherwise voidable or
unenforceable and another of which would render the provision valid and enforceable, such
provision shall have the meaning which renders it valid and enforceable. The failure or delay of
any Party at any time to require performance by another Party of any provision ofthis
Agreement, even if known, shall not affect the right of such Party to require performance of that
provision or to exercise any such right, power or remedy hereunder. Any waiver by any Party of
any breach of any provision ofthis Agreement should not be construed as a waiver of any
continuing or succeeding breach of such provision, a waiver ofthe provision itself, or a waiver of
any right, power or remedy under this Agreement. No notice to or demand on any Party in any
case shall, of itself, entitle such Party to any other or further notice or demand in similar or other
circumstances.

       (e)      This Agreement constitutes and represents the complete and entire agreement and
understanding between the Parties regarding the subject matter hereof and supersedes and
replaces any prior negotiations or proposed agreements, written or oral, and any and all prior or
contemporaneous agreements, arrangements or understandings, whether oral or written, express
or implied, except that any prior agreements regarding Plaintiff's confidentiality commitments to
the Company shall remain in full force and effect. Each ofthe Parties acknowledges that no
other Party, nor agent of any other Party, has made any statements, understandings, agreements,
promises, representations, or warranties whatsoever, express or implied, not contained herein to
induce it to execute this Agreement. The Parties expressly agree that any and all obligations,
commitments, or otherwise set forth in each section of Section 5 (Indemnity Obligations) ofthe
October 2015 Agreement are terminated and waived in all respects and do not survive the
termination ofthe October 2015 Agreement. The Parties further agree that any rights Employee
may have under any corporate document (e.g., bylaws, articles of incorporation) ofthe



                                                                                          7 ~Page
       Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 8 of 9


Settlement Agreement and Mutual General Release


Company are hereby terminated and waived in all respects, to the extent that such rights may be
waivable or terminated by contract.

       (fl      This Agreement and the terms thereunder may not be modified, amended, or
altered except by a subsequent writing to be signed by each Party hereto. This Agreement and
the releases and covenants herein shall be binding upon, and shall inure to the benefit of, Plaintiff
and her heirs, executors, administrators, or other legal representatives, and the Company and its
current and former shareholders and affiliates and each and all of their respective successors and
assigns. This Agreement is binding upon and intended for the sole benefit of the Parties. To that
end, the Parties expressly agree and declare that there are no third-party beneficiaries to this
Agreement, intended or unintended, direct or indirect.

      (g)       The representations and warranties set forth herein shall survive the execution and
delivery of this Agreement.

      (h)     Each Party hereto shall bear her or its own direct and indirect expenses incurred in
connection with the negotiation and preparation of this Agreement and the consummation and
performance of the transactions contemplated hereby.

       (i)     This Agreement may be executed in separate counterparts, any one of which need
not contain signatures of more than one Party, but all of which taken together will constitute one
and the same agreement. Signatures transmitted by facsimile machine or electronically in
Portable Document Format(PDF)or similar software shall be treated as originals for purposes of
this Agreement.


                            SIGNATURES ON FOLLOWING PAGE




                                                                                         8~Page
             Case 1:18-cv-01913-DCF Document 32-1 Filed 04/22/19 Page 9 of 9
2019-04-01 12:31               HBC8375         8457584321 »     1-212-428-6811 P 2/2

        Settlement Agr~emcnt and NI«tual General Rc(ease

                IN WITNESS WI-iERLOF, tho Parties 1»vc exectttcci
                                                                           this A~~•cemcnt or causes! the samL
        to b~ executed by their duly at►ti~orized corporate o#f
                                                                ecers, ali as of tl~c date wri~tr;n ~c:lotiv,

                                                            Atil~iey Az•ias



       Dated:         ` ( ~ ~~Q 1~1
                                                           Ashley Aria;




                                                           ~ritc :'ldvisors USA, Inc,



       Dated:                   ~ "1                       sy:
                                                         ~~,~ Na~t~e: -N+~~el
                                                         M~ Tide: ~L`.r T~' .C~ir~~~ - .M
                                                                               ......,.~,~.~:~~LZ~N.1{,~`~~1,~~




                                                                                               y~    .
